Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian L. Trudell appeals the district court’s order granting summary judgment to the defendants on Trudell’s wrongful discharge claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated *181by the district court. Trudell v. Allen, No. 3:11-cv-00542-RJC-DSC, 2012 WL 5985516 (W.D.N.C. Nov. 28, 2012). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.